internal_revenue_service number release date index number ------------------------------------------------------- ----------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-104509-11 date date ty ------------------------------------- ty ------------------------------------- legend taxpayer country a country b dear --------------- ----------------- ----------------- -------- -------- this is in response to a letter received in this office on date in which a ruling is requested to permit taxpayer to reelect the foreign_earned_income_exclusion under sec_911 of the internal_revenue_code the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was employed in a job in country a for tax years through and elected to exclude her foreign_earned_income under sec_911 of the code during tax_year in taxpayer determined that the foreign_earned_income_exclusion under sec_911 was not beneficial to her and she therefore filed a statement revoking her election of the foreign_earned_income_exclusion effective for tax_year in taxpayer left her job in country a and accepted a full-time position with a new employer in country b taxpayer and her family moved from country a to country b taxpayer’s income changed significantly as a result of her change in employment and the applicable tax_rate on her income in country b will differ from the tax_rate imposed plr-104509-11 on her income in her prior position in country a taxpayer requests permission to reelect the foreign_earned_income_exclusion under sec_911 of the code for and subsequent taxable years sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts under sec_1_911-7 the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_1 b prescribes a method by which a taxpayer may revoke an election to exclude foreign_earned_income ie by filing a statement revoking any previously made elections sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made unless the commissioner consents to the reelection sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income_exclusion before the sixth year after considering any facts and circumstances that may be relevant to the determination sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in tax laws of the foreign_country of residence or physical presence and a change_of employer taxpayer filed a statement that revoked her foreign_earned_income_exclusion in taxpayer desires to reelect the exclusion for which is within five years of therefore taxpayer is requesting permission to reelect the foreign_earned_income_exclusion taxpayer has represented that she experienced a change_of employer when she moved from country a to country b in and that country a and country b have differing tax_rates accordingly based solely on the information and representations set forth above it is held that taxpayer may reelect the sec_911 exclusion for and subsequent taxable years except as otherwise expressly provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104509-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
